2017 IL 120023



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 120023)

     THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. IDA WAY, Appellee.


                                Opinion filed April 20, 2017.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Justices Freeman, Thomas, Kilbride, and Burke concurred in the judgment and
     opinion.

        Justice Garman specially concurred, with opinion, joined by Chief Justice
     Karmeier.



                                         OPINION

¶1       This appeal arises from the aggravated driving under the influence (DUI)
     conviction (625 ILCS 5/11-501(a)(6), (d)(1)(C) (West 2010)) of defendant, Ida
     Way, following a stipulated bench trial in the circuit court of St. Clair County. The
     circuit court barred defendant from introducing evidence that a medical condition
     possibly caused her to lose consciousness prior to hitting another vehicle, which
     resulted in serious injury to two people. The appellate court reversed and remanded
     for further proceedings. 2015 IL App (5th) 130096, ¶ 23. For the reasons that
     follow, we reverse the appellate court and affirm the circuit court.




¶2                                    BACKGROUND

¶3       On January 28, 2012, defendant drove over the center line of a two-lane road in
     Shiloh, Illinois, and struck head-on a truck driven by Emily Wood. The accident
     resulted in great bodily harm and permanent disability to Wood, who was eight
     weeks pregnant at the time, and great bodily harm to Christopher Rodgers,
     defendant’s 14-year-old son, who was a passenger in defendant’s vehicle.
     Defendant consented to blood and urine samples on the day of the accident. The
     urine test revealed the presence of tetrahydrocannabinol (THC) metabolite, which
     results from cannabis use.

¶4       Defendant was charged with three counts of aggravated DUI (625 ILCS
     5/11-501(a)(6), (d)(1)(C) (West 2010)). Section 11-501(a)(6) of the Illinois
     Vehicle Code (Vehicle Code) makes it a misdemeanor offense to drive or be in
     actual physical control of any vehicle in this state while there is any amount of a
     drug, substance, or compound in the person’s breath, blood, or urine resulting from
     the unlawful use or consumption of cannabis. 625 ILCS 5/11-501(a)(6) (West
     2010). Section 11-501(d)(1)(C) of the Vehicle Code elevates the misdemeanor
     offense to felony aggravated DUI if the person, in committing the violation of
     subsection (a), was involved in a motor vehicle accident that resulted in great
     bodily harm or permanent disability or disfigurement to another, when the violation
     was a proximate cause of the injuries. 625 ILCS 5/11-501(d)(1)(C) (West 2010).

¶5       Prior to trial, both parties filed motions in limine concerning the admissibility
     and relevance of evidence suggesting a medical reason other than drug use for
     defendant falling asleep or losing consciousness and causing the vehicle crash. The
     State argued that pursuant to People v. Martin, 2011 IL 109102, such evidence is
     irrelevant in an aggravated DUI prosecution arising out of section 11-501(a)(6) of
     the Vehicle Code. The State asserted that it need only prove that there were drugs in




                                             -2-
     defendant’s system at the time of the accident and that her driving was the
     proximate cause of the automobile accident.

¶6       Defendant acknowledged in her motion that the State was not required to show
     impairment. She asserted, however, that she should be allowed to rebut the
     presumption of impairment and present an alternative basis for the cause of the
     accident. Specifically, she advanced that she “should be allowed to present
     evidence of non-impairment along with an alternative medical explanation for [her]
     loss of consciousness immediately before the accident.” No medical records were
     presented to the trial court, and neither party described the nature of any medical
     evidence in their motions.

¶7       The trial court granted the State’s motion in limine and denied defendant’s
     motion. In a written order, the trial court stated that “[t]he State must prove that
     there was an accident with the defendant driving one car” and that the injured
     person was injured “as a result of the accident.” The trial court rejected defendant’s
     claim “that the causal connection must be able to be rebutted.” The trial court found
     that the provision of the Vehicle Code at issue indicated a legislative intent to
     require “strict liability as to the accident.”

¶8       The case proceeded to a bench trial. The parties stipulated that on the evening of
     January 28, 2012, defendant was driving when she crossed the center line of traffic
     and collided head-on with Wood’s truck. Christopher told police that prior to the
     collision, his mother “started to fall asleep and he felt the car shifting over.” He
     “grabbed the wheel and jerked it back,” but his mother “was sleeping and they hit
     [Wood’s] car.” Shiloh police officer Greg O’Neil arrived at the crash scene and
     observed Wood sitting in the driver’s seat of a severely damaged vehicle,
     complaining of a broken leg. Wood was trapped in the vehicle. He also saw
     defendant sitting on the shoulder of the road with her son nearby. Officer O’Neil
     observed that defendant had injuries to her arm and that her speech seemed slurred.
     He located a small plastic bag of cannabis sitting on the ground near defendant’s
     open purse.

¶9       A forensic scientist tested defendant’s urine specimen taken on the day of the
     accident. It contained THC metabolite, which results from cannabis use. Defendant
     told Officer O’Neil at the hospital that she “ ‘use[s] cannabis, Xanax, and
     Perco[c]et,’ ” and that she “ ‘did two one [sic] hits earlier.’ ” Finally, the parties



                                             -3-
       stipulated that as a result of the accident, Christopher suffered great bodily harm
       and Wood suffered great bodily harm and permanent disability.

¶ 10       Defense counsel then informed the trial court that had the court ruled in her
       favor, defendant would have “attempted to call Dr. Helen McDermott, who is
       [defendant’s] physician,” who would have testified that defendant “has low blood
       pressure and it is possible that the loss of consciousness right before the accident
       was caused by this condition and not caused by any particular drug. Of course, Dr.
       McDermott could not say that was the cause, simply that it was a possibility.”
       Defense counsel also stated that defendant would have testified “that she was not
       impaired and had not done any illegal drugs that particular day” and would have
       called three lay witnesses “who saw [her] shortly before the accident to testify that
       she was not impaired.”

¶ 11       The trial court found defendant guilty of all three counts of aggravated DUI.
       The court noted that although there was no evidence of impairment, that was not
       relevant to a determination of guilt under the charged counts. The trial court entered
       judgment on one count after finding that the remaining two merged.

¶ 12       Prior to sentencing, the trial court noted defendant’s “level of impairment” as
       mitigation but highlighted in aggravation that her driver’s license was revoked at
       the time of the accident stemming from a prior DUI. Defendant was sentenced to 18
       months in prison followed by one year of mandatory supervised release.

¶ 13       On appeal, defendant argued that she was denied her right to present a defense
       because she was not allowed to present evidence that a medical condition, rather
       than drug impairment, caused her to cross the center line of traffic and collide with
       Wood’s vehicle. 2015 IL App (5th) 130096, ¶¶ 12, 16. In addressing this argument,
       the appellate court acknowledged that, under Martin, 2011 IL 109102, a
       presumption of impairment exists in aggravated DUI cases involving the presence
       of a controlled substance in a defendant’s body, and the State is not required to
       prove impairment in such cases. 2015 IL App (5th) 130096, ¶ 19. The appellate
       court concluded, however, that Martin was of limited relevance because this court
       did not address what kind of defenses a defendant may seek to introduce at trial to
       establish that his or her driving did not proximately cause the accident. Id.




                                               -4-
¶ 14       Instead, the appellate court looked to the law of proximate cause in civil cases,
       noting that it presents essentially a question of foreseeability and reflects a policy
       decision that limits how far a defendant’s legal responsibility should be extended
       for conduct that, in fact, caused the relevant harm. Id. ¶ 16. The appellate court
       further noted that in tort law, an “act of God” that renders a driver incapable of
       controlling his or her car can defeat a negligence claim if it “constitutes the sole and
       proximate cause of the injuries.” Id. The appellate court ultimately concluded that it
       should be for the trier of fact to determine whether a sudden illness was the sole and
       proximate cause of the accident and that it was not harmless error for the trial court
       to bar such evidence. Id. ¶ 20. The appellate court held that defendant should be
       allowed to present such evidence and the State could then attempt to discredit or
       rebut defendant’s evidence. Id. ¶ 21. For these reasons, the appellate court reversed
       defendant’s conviction and remanded for further proceedings. Id. ¶ 23.

¶ 15       This court granted the State’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff.
       Jan. 1, 2015).




¶ 16                                        ANALYSIS

¶ 17       At issue is whether defendant should have been allowed to present evidence
       from her physician that a medical condition, rather than drug impairment, led her to
       lose consciousness and was the sole cause of the resulting collision with Wood’s
       vehicle.

¶ 18        “Generally, evidentiary motions, such as motions in limine, are directed to the
       trial court’s discretion, and reviewing courts will not disturb a trial court’s
       evidentiary ruling absent an abuse of discretion.” People v. Harvey, 211 Ill. 2d 368,
       392 (2004). However, where the ruling on a motion in limine is based on an
       interpretation of law, our review proceeds de novo. People v. Williams, 188 Ill. 2d
       365, 369 (1999).

¶ 19      The State contends that the trial court correctly barred any medical evidence
       because it was irrelevant under section 11-501 of the Vehicle Code in determining
       whether defendant’s physical act of driving with drugs in her system was a
       proximate cause of the resulting accident and injuries to Wood and Christopher.




                                                 -5-
¶ 20       Section 11-501 of the Vehicle Code provides, in pertinent part:

                  “(a) A person shall not drive or be in actual physical control of any
               vehicle within this State while:

                                                ***

                           (6) there is any amount of a drug, substance, or compound in the
                       person’s breath, blood, or urine resulting from the unlawful use or
                       consumption of cannabis listed in the Cannabis Control Act *** .

                                                ***

                   (d) Aggravated driving under the influence of alcohol, other drug or
               drugs, or intoxicating compound or compounds, or any combination
               thereof.

                           (1) Every person convicted of committing a violation of this
                       Section shall be guilty of aggravated driving under the influence of
                       alcohol, other drug or drugs, or intoxicating compound or
                       compounds, or any combination thereof if:

                                                ***

                               (C) the person in committing a violation of subsection (a)
                               was involved in a motor vehicle accident that resulted in
                               great bodily harm or permanent disability or disfigurement
                               to another, when the violation was a proximate cause of the
                               injuries[.]” (Emphases added.) 625 ILCS 5/11-501 (West
                               2010).1




           1
            This provision of the Vehicle Code was recently amended and no longer imposes a
       zero-tolerance ban on driving with cannabis in the driver’s system. Pub. Act 99-697 (eff.
       July 29, 2016). The Act now prohibits driving with either 5 nanograms or more of
       delta-9-THC per milliliter of whole blood or 10 nanograms or more of delta-9-THC per
       milliliter of other bodily substance, as measured within two hours of driving. Id.




                                                 -6-
¶ 21       As this court has previously explained in construing this provision of the
       Vehicle Code, “[s]ection 11-501 sets forth the elements of a misdemeanor offense,
       then provides sentencing enhancements based upon the presence of other factors.”
       Martin, 2011 IL 109102, ¶ 14. “ ‘[A]ggravated DUI occurs when an individual
       commits some form of misdemeanor DUI, in violation of paragraph (a), and other
       circumstances are present. The legislature added aggravating factors that change[ ]
       the misdemeanor DUI to a Class 4 felony.’ ” Id. (quoting People v. Quigley, 183 Ill.
       2d 1, 10 (1998)). “ ‘The essential and underlying criminal act, however, remains
       the same: driving while under the influence. The physical injury caused to others by
       driving while under the influence produces the felony.’ ” Id. ¶ 24 (quoting Quigley,
       183 Ill. 2d at 10).

¶ 22       In Martin, the defendant was found with trace amounts of methamphetamine
       and amphetamine in his system after he drove across the center lane of a two-lane
       highway causing a head-on collision that resulted in the death of two people. Id.
       ¶¶ 3-4. On appeal, the defendant argued, inter alia, that the State failed to prove
       him guilty of aggravated DUI because it did not prove a causal link between the
       drugs in his system and the car accident in which two persons died. Id. ¶ 20.

¶ 23       In construing the statutory language and rejecting this claim, we recognized that
       under the DUI statute, proof of impairment was not necessary in two types of DUI
       cases: (1) when the alcohol concentration in the person’s blood or breath was above
       the legal limit; or (2) when there was any amount of cannabis, controlled
       substances, or methamphetamine in the defendant’s body. Id. ¶ 26 (citing 625 ILCS
       5/11-501(a)(1), (a)(6) (West 2008)). We held, after viewing the statute as a whole
       and considering all relevant parts, that the legislature intended these two violations
       to be “strict liability” offenses as opposed to violations that required proof of
       impairment. Id. ¶¶ 21, 26.

¶ 24        This court recognized that our legislature reasonably enacted an absolute ban
       on driving with any amount of a controlled substance in the driver’s system because
       it is not possible to determine scientifically the amount of drugs it takes to render a
       driver impaired. Id. ¶ 23. “Such violations are essentially driving while presumed
       impaired.” Id. ¶ 26 n.1. We ultimately held that although there was no evidence that
       the drugs in the defendant’s system rendered him impaired or caused the accident,




                                                -7-
       his driving was a proximate cause of the victims’ deaths where his car crossed the
       center line and struck an oncoming vehicle. Id. ¶ 28.

¶ 25       In reaching this determination, we emphasized that when an aggravated DUI
       charge is based on a violation of section 11-501(a)(6), the Vehicle Code “requires a
       causal link only between the physical act of driving and another person’s death [or
       serious bodily injury or permanent disability or disfigurement].” Id. ¶ 26; see also
       625 ILCS 11-501(d)(1)(F) (West 2010) (identical to the aggravating factor in
       section 11-501(d)(1)(C) when the motor vehicle accident results in death of another
       person). Therefore, the State was not required to prove that the defendant was
       impaired and that the illegal substance in his system, either alone or in combination
       with other factors, affected his ability to drive and was the proximate cause of the
       victims’ deaths. Martin, 2011 IL 109102, ¶ 26.

¶ 26       Martin made plain that “the central issue at trial will be proximate cause, not
       impairment. A defendant who is involved in a fatal motor vehicle accident while
       violating section 11-501(a)(6) is guilty of only misdemeanor DUI, where his
       driving was not a proximate cause of the death.” (Emphasis added.) Id. We reiterate
       that when an aggravated DUI charge is based on a violation of section
       11-501(a)(6), as in this case, section 11-501(d)(1)(C) requires a causal link only
       between the defendant’s physical act of driving and another person’s great bodily
       harm or permanent disability or disfigurement.

¶ 27       Subsequent to our decision in Martin, our legislature amended section 11-501
       but did not change the language in sections 11-501(d)(1)(C) or (F) of the Vehicle
       Code. See Pub. Act 99-697 (eff. July 29, 2016). We assume not only that the
       General Assembly acts with full knowledge of previous judicial decisions but also
       that its silence on an issue in the face of those decisions indicates its acquiescence
       to them. In re Marriage of Mathis, 2012 IL 113496, ¶ 25 (citing People v. Villa,
       2011 IL 110777, ¶ 36) (“the judicial construction of the statute becomes a part of
       the law, and the legislature is presumed to act with full knowledge of the prevailing
       case law and the judicial construction of the words in the prior enactment”).

¶ 28      The facts in this case are virtually identical to Martin. As the State correctly
       advances, because defendant was driving with cannabis in her system—a per se
       DUI offense requiring no evidence of impairment—an aggravated DUI charge
       based on defendant’s involvement in an accident resulting in great bodily harm or



                                               -8-
       permanent disability to another “requires a causal link only between [her] physical
       act of driving and another person’s [injuries or] death.” Martin, 2011 IL 109102,
       ¶ 26. Here, as in Martin, although there was no evidence that the drugs in
       defendant’s system rendered her impaired or caused the accident, her “driving [in
       violation of section 11-501(a)(6)] was a proximate cause of the victims’ [great
       bodily harm].” Id. ¶ 28.

¶ 29       Defendant acknowledges that “the State had sufficient evidence to show that
       [she] was at fault when her car crossed the centerline” and collided head-on with
       Wood’s vehicle. She asserts, however, that the trial court erred in barring her from
       presenting evidence to establish that a sudden medical condition (i.e., low blood
       pressure) resulted in her losing consciousness prior to hitting Wood’s vehicle and
       was the sole proximate cause of the crash.

¶ 30        As before the appellate court, defendant relies upon a body of case law found in
       Illinois civil cases that may preclude a defendant driver’s liability where “ ‘[a] loss
       or injury is due to the act of God, when it is occasioned exclusively by natural
       causes such as could not be prevented by human care, skill[,] and foresight.’ ”
       Evans v. Brown, 399 Ill. App. 3d 238, 246 (2010) (quoting Wald v. Pittsburgh,
       Cincinnati, Chicago & St. Louis R.R. Co., 162 Ill. 545, 551 (1896)); see also
       McClean v. Chicago Great Western Ry. Co., 3 Ill. App. 2d 235, 246-47 (1954)
       (holding that injuries are caused by an act of God when such injuries are beyond the
       power of human agency to prevent); Grote v. Estate of Franklin, 214 Ill. App. 3d
       261, 271 (1991) (holding an unforeseeable sudden illness that renders a defendant
       incapable of controlling his or her vehicle is an act of God and can preclude liability
       for a resulting collision). Defendant also cites this court’s holding that the analogies
       between civil and criminal cases in which individuals are injured or killed are so
       close that the principle of proximate cause applies to both classes of cases. People
       v. Hudson, 222 Ill. 2d 392, 401 (2006).

¶ 31       Nothing in the statutory framework at issue prevents a defendant from raising
       as an affirmative defense that a collision resulting in serious bodily injury or death
       was caused solely by a sudden unforeseeable medical condition that rendered the
       defendant driver incapable of controlling the vehicle. We find no basis to preclude
       such an affirmative defense. See Evans, 399 Ill. App. 3d at 246 (holding “[a]
       sudden illness or death that renders a driver incapable of controlling his car,




                                                -9-
       provided that the event is unforeseeable and beyond the power of human
       intervention to prevent, is an act of God”). Therefore, we hold that the trial court
       erred in finding that defendant was barred, as a matter of law, from raising as an
       affirmative defense that the collision was caused solely and exclusively by a
       sudden unforeseeable medical condition that rendered her incapable of controlling
       her vehicle.

¶ 32       A defendant who raises this affirmative defense in an aggravated DUI
       prosecution, however, bears the burden of establishing that the alleged unforeseen
       medical condition constitutes the sole proximate cause of the accident and the
       resulting injuries. See id. In the context of this case, sole proximate cause would
       mean that defendant’s sudden and unforeseeable medical condition led to her
       unconsciousness and was the only cause of the resulting collision with Wood’s
       vehicle to the exclusion of the presumed impairment. See Holton v. Memorial
       Hospital, 176 Ill. 2d 95, 134 (1997).

¶ 33       It is well settled that when a defendant asserts that she has not been given the
       opportunity to prove her case because the trial court improperly barred evidence,
       she must provide the court of review with an adequate offer of proof as to what the
       excluded evidence would have entailed. People v. Gibbs, 2016 IL App (1st)
       140785, ¶ 36. “The purpose of an offer of proof is to inform the trial court,
       opposing counsel, and a reviewing court of the nature and substance of the
       evidence sought to be introduced.” People v. Peeples, 155 Ill. 2d 422, 457 (1993).
       This enables a reviewing court to determine whether exclusion of the evidence was
       proper. People v. Andrews, 146 Ill. 2d 413, 421 (1992). The “offer need not be a
       formal elicitation of the witness’s testimony under oath, but may be informal and
       consist of counsel’s representations regarding the contents of the testimony.”
       Gibbs, 2016 IL App (1st) 140785, ¶ 36. An offer of proof must be “considerably
       detailed and specific” (Peeples, 155 Ill. 2d at 457), and one that “merely
       summarizes the witness’ testimony in a conclusory manner is inadequate”
       (Andrews, 146 Ill. 2d at 421).

¶ 34       Here, in defendant’s motion in limine, which the trial court denied, she simply
       asserted that she “should be allowed to present evidence of non-impairment along
       with an alternative medical explanation for [her] loss of consciousness immediately
       before the accident.” Thereafter, at trial, defense counsel stated that defendant




                                              - 10 -
       would have testified that she was not impaired on that particular day and would
       have called three lay witnesses who saw her shortly before the accident to testify
       that she was not impaired.

¶ 35      Defense counsel further stated that, had the court ruled in defendant’s favor, she
       would have attempted to call her physician, Dr. Helen McDermott, who would
       have testified that defendant:

              “has low blood pressure and it is possible that the loss of consciousness
              right before the accident was caused by this condition and not caused by any
              particular drug. Of course, Dr. McDermott could not say that was the cause,
              simply that it was a possibility.”

¶ 36       A sole proximate cause defense was not appropriate in this case unless there
       was evidence that the sole proximate cause, not a proximate cause, of the collision
       was defendant’s sudden unforeseeable medical condition. Holton, 176 Ill. 2d at
       134. Dr. McDermott, however, could not testify that defendant’s low blood
       pressure was the cause of her falling asleep or losing consciousness prior to the
       accident, only that it was a possibility. Based upon the offer of proof, defendant was
       unable to show that her theory as to why she lost control of her vehicle was the sole
       proximate cause of the resulting collision to the exclusion of the presumed
       impairment. Consequently, we find defendant failed to adequately support her
       claim that the trial court improperly barred her affirmative defense from
       proceeding.




¶ 37                                      CONCLUSION

¶ 38       For these reasons, the trial court erred in finding that defendant was barred, as a
       matter of law, from raising as an affirmative defense that the accident was caused
       solely and exclusively by a sudden unforeseeable medical condition that rendered
       defendant incapable of controlling her car. Defendant, however, failed to make an
       adequate offer of proof to support this affirmative defense. Accordingly, the
       judgment of the appellate court is reversed, and defendant’s conviction and
       sentence for aggravated DUI are reinstated.




                                               - 11 -
¶ 39      Appellate court judgment reversed.

¶ 40      Circuit court judgment affirmed.



¶ 41      JUSTICE GARMAN, specially concurring:

¶ 42      I agree with the reinstatement of defendant’s conviction and sentence for
       aggravated DUI. For the reasons stated below, however, I would hold that as a
       matter of law, People v. Martin, 2011 IL 109102, bars a defendant charged with
       aggravated DUI predicated on section 11-501(a)(6) of the Illinois Vehicle Code
       from raising as an affirmative defense that an accident was caused solely by a
       sudden unforeseeable medical condition.

¶ 43       As the majority notes, “[a]t issue is whether defendant should have been
       allowed to present evidence from her physician that a medical condition, rather
       than drug impairment, led her to lose consciousness and was the sole cause of the
       resulting collision with Wood’s vehicle.” (Emphases added.) Supra ¶ 17. The
       majority holds that “[n]othing in the statutory framework at issue prevents a
       defendant from raising as an affirmative defense that a collision resulting in serious
       bodily injury or death was caused solely by a sudden unforeseeable medical
       condition that rendered the defendant driver incapable of controlling the vehicle.”
       (Emphasis added.) Supra ¶ 31. This holding is not only inconsistent with our
       precedent in Martin but also violative of legislative intent.

¶ 44       To elevate a misdemeanor DUI to an aggravated DUI requires that “the person
       in committing a violation of subsection (a) was involved in a motor vehicle
       accident that resulted in great bodily harm or permanent disability or disfigurement
       to another, when the violation was a proximate cause of the injuries.” 625 ILCS
       5/11-501(d)(1)(C) (West 2010). Subsection (a) mandates that “[a] person shall not
       drive or be in actual physical control of any vehicle within this State while: *** (6)
       there is any amount of a drug, substance, or compound in the person’s breath,
       blood, or urine resulting from the unlawful use or consumption of cannabis.” 625
       ILCS 5/11-501(a)(6) (West 2010).




                                               - 12 -
¶ 45       In Martin, this court explained that the State is not required to prove
       impairment in aggravated DUI cases predicated upon per se misdemeanor
       violations. Martin, 2011 IL 109102, ¶ 26. The legislature intended violations of
       sections 11-501(a)(1) and 11-501(a)(6) to be “strict liability” offenses. Id. To
       discern this legislative intent, this court looked “not only [to] the statutory
       language, but also the reason and necessity for the law, the problems that
       lawmakers sought to remedy, and the goals that they sought to achieve.” Id. ¶ 21.
       Section 11-501(a) is “ ‘intended to keep drug-impaired drivers off of the road.’ ”
       Id. ¶ 22 (quoting People v. Fate, 159 Ill. 2d 267, 269 (1994)). This “flat prohibition
       against driving with any amount of a controlled substance in one’s system was
       considered necessary because there is no standard that one can come up with by
       which, unlike alcohol in the bloodstream, one can determine whether one is ***
       driving under the influence.” (Internal quotation marks omitted.) Id. (quoting Fate,
       159 Ill. 2d at 270). Sections 11-501(a)(1) and 11-501(a)(6) “create[ ] an absolute
       bar to driving after ingesting a controlled substance.” (Internal quotation marks
       omitted.) Id. ¶ 23. For that reason, “the legal fiction of presumed impairment”
       applies in the context of drug driving. Id. As a result, impairment was not made to
       be an element of section 11-501(a)(1) or 11-501(a)(6). Id. ¶ 26 (“[W]hether proof
       of impairment is necessary to sustain a conviction for aggravated DUI under
       section 11-501(d)(1)(F) [or 11-501(d)(1)(C)] depends upon whether impairment is
       an element of the underlying misdemeanor DUI.”). Therefore, the State need not
       prove impairment because it is not an element of the offense.

¶ 46       As the majority points out, post-Martin, the Illinois legislature amended section
       11-501 but did not change the language in section 11-501(d)(1)(C) or (F) of the
       Vehicle Code. See Pub. Act 99-697 (eff. July 29, 2016). “We assume not only that
       the General Assembly acts with full knowledge of previous judicial decisions but
       also that its silence on an issue in the face of those decisions indicates its
       acquiescence to them.” Supra ¶ 27 (citing In re Marriage of Mathis, 2012 IL
       113496, ¶ 25). “This is so because the judicial construction of the statute becomes a
       part of the law, and the legislature is presumed to act with full knowledge of the
       prevailing case law and the judicial construction of the words in the prior
       enactment.” People v. Villa, 2011 IL 110777, ¶ 36. By declining to modify the
       language in section 11-501(d)(1)(C) or (F), the legislature clearly acquiesced to this
       court’s conclusion in Martin that, when a section 11-501(d)(1)(C) or (F)




                                               - 13 -
       aggravated DUI charge is predicated on a per se misdemeanor, impairment is not at
       issue because it is not an element. See Martin, 2011 IL 109102, ¶ 26.

¶ 47       Therefore, when analyzing whether a defendant is guilty of aggravated DUI
       predicated upon a per se misdemeanor DUI, the court is concerned only with the
       causal link between defendant’s “physical act of driving [or actual physical control]
       and another person’s death [or great bodily harm or permanent disability or
       disfigurement].” Id. Allowing a defendant to show that an accident was caused
       solely by a sudden unforeseeable medical condition is a roundabout way of arguing
       that an accident was not caused by defendant’s impaired driving. Such an
       affirmative defense improperly assumes that, despite the fact that the State is not
       required to prove impairment because impairment is not an element, the defendant
       can attempt to disprove any role that impairment may have played.

¶ 48       If defendant were allowed to show that a medical emergency solely caused her
       to lose consciousness rather than the presence of drugs in her system, she would be
       implicitly putting impairment at issue. The State, in rebuttal, would have to show
       that defendant was impaired by the drugs in her system and that this impairment
       was in fact “a” proximate cause of the accident and injuries to contest the
       defendant’s “sole” proximate cause theory. 625 ILCS 5/11-501(d)(1)(C) (West
       2010) (“violation [of subsection (a)] was a proximate cause of the injuries.”
       (emphasis added)). Such a result does not comport with the clear legislative intent
       to hold a defendant strictly liable for driving with any amount of an illegal
       substance in his or her system, in violation of section 11-501(a)(6), where
       defendant’s driving proximately causes greatly bodily harm or permanent disability
       to another. The legislative intent behind creating the two strict liability violations
       was to keep people who ingested any amount of a prohibited drug from getting
       behind the wheel of a car. Impairment must be strictly presumed once prohibited
       drugs are found in a defendant’s system. If the legislature had wanted to make
       impairment an issue, it would have drafted the statute accordingly.

¶ 49       For these reasons, I would hold that a defendant charged with aggravated DUI
       predicated on section 11-501(a)(6) is barred from presenting an affirmative defense
       that a collision resulting in serious bodily injury or death was caused solely by a
       sudden unforeseeable medical condition that rendered the defendant driver
       incapable of controlling the vehicle.




                                               - 14 -
¶ 50   CHIEF JUSTICE KARMEIER joins in this special concurrence.




                                     - 15 -